Citation Nr: 9906972	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  93-04 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for low back 
disability, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
March 1992.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A hearing was held before a hearing officer at the RO 
in June 1995, and the hearing officer's decision was entered 
in September 1995.  Another hearing was held before the 
undersigned Member of the Board at the RO in November 1998.

The record reflects the veteran's submission, in December 
1998, of an application for a total rating based on 
unemployability due to service-connected disabilities.  This 
claim is, accordingly, referred to the RO for adjudication.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
left knee disability include giving way on occasion, without 
evidence of instability and only slight overall restriction 
in motion; more than moderate overall left knee disability is 
not shown.  

2.  Current manifestations of the veteran's service-connected 
low back disability include complain of pain, a demonstrated 
ability on VA examination in February 1998 to flex forward to 
80 degrees, and an absence of evidence of any fixed postural 
abnormality or lumbar disc disease. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Code 5257 (1998). 

2.  The criteria for a rating in excess of 20 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Code 5295 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for left knee instability, 
residual of rotational injury, for which the RO has assigned 
a 20 percent rating under the provisions of Diagnostic Code 
5257 of the Rating Schedule; and for lumbosacral strain, 
rated as 20 percent disabling under Diagnostic Code 5295.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to these disabilities. 


I.  Left Knee Disability

Pursuant to Diagnostic Code 5257, recurrent subluxation or 
lateral instability, relative to either knee, of "moderate" 
severity, warrants a 20 percent rating; if such impairment is 
"severe", a 30 percent rating is warranted.

The veteran asserts that he experiences persistent pain in 
his left knee and that the knee frequently goes out, 
especially when he is negotiating stairs.  He also indicates 
that he experiences weakness and swelling in the knee.  In 
this regard, a report pertaining to a magnetic resonance 
imaging (MRI), performed relative to the left knee in August 
1994, reflects that such study revealed no evidence of torn 
cartilage.  When he was examined by VA in July 1995, at which 
time the veteran complained of experiencing activity-related 
(to include walking) left knee pain, findings on physical 
examination included motion from 0-120 degrees; there was no 
swelling or deformity, though Grade II lateral instability 
was noted.  

Most recently, when he was examined by VA in February 1998, 
the veteran indicated that, since undergoing arthroscopic 
surgery in service in the early 1990's, he continued to 
"occasionally" experience related knee pain and stiffness.  
On physical examination, he exhibited motion in the left knee 
from 0-130 degrees; there was no effusion, crepitus or joint 
line tenderness.  The knee was described as being "stable to 
medial and lateral and anterior/posterior testing".  The 
examination diagnosis implicated residual postoperative 
impairment involving the left knee.

In considering the veteran's claim for an increased rating 
for his service-connected left knee disability, the Board 
acknowledges his above-stated assertions relative to 
experiencing left knee pain and inflammation.  However, the 
Board is of the view, in light of the reasoning advanced 
hereinbelow, that an increased disability rating for his left 
knee disability is not in order.  In this regard, the Board 
is constrained to point out that motion in the veteran's left 
knee, at least based on the report of his most recent VA 
examination, is only slightly restricted overall, with 
extension being full and flexion, demonstrated to 130 degrees 
on such examination, being only 10 degrees less than 
unrestricted motion in such excursion.  See 38 C.F.R. § 4.70, 
Plate II (1998).  Further, while the veteran is apparently 
bothered by frequent subluxation (given his reference at his 
November 1998 hearing to the knee frequently giving out), it 
is noted that the above-cited August 1994 MRI ruled out torn 
cartilage (contrary to the veteran's testimony at his June 
1995 hearing that such study showed a worsened "meniscus 
tear") and that, on the February 1998 VA examination, the 
examiner indicated that cartilage and ligaments in the left 
knee were 'stable'.  The foregoing presents a disability 
picture which, at most, equates with no more that 'moderate' 
overall left knee disability, commensurate with the veteran's 
present 20 percent rating.  Finally, inasmuch as there is no 
evidence documenting arthritis in the left knee joint (the 
presence of which, if shown, may justify an award of a 
separate compensable rating pursuant to VAOPGCPREC 23-97 
(July 1, 1997)).  Given the foregoing observations, then, the 
Board is persuaded that an increased rating for the veteran's 
service-connected left knee disability is not in order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the left knee, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, on the occasion of his examination by VA in 
February 1998, the veteran was noted to have only negligible 
("a little bit") knee giving way-related fatigability.  
Further, the veteran was apparently wholly free of motion-
related pain (knee exam failed to show "any pain or 
tenderness") on the February 1998 VA examination.  The 
foregoing considerations, in the Board's view, militate 
persuasively against the existence of sufficient disablement, 
relative to the left knee, as to warrant the assignment of a 
higher disability rating predicated on either 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  The Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of service-
connected disablement, relative to the left knee, more 
closely approximate those required for a 30 percent rating 
than they do the disability rating currently assigned.  Thus, 
the Board is unable to identify a reasonable basis for a 
grant of this aspect of the benefit sought on appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5257. 

II.  Low Back Disability

Under the provisions of Diagnostic Code 5295, a 20 percent 
rating is warranted for lumbosacral strain manifested by 
muscle spasm on extreme forward bending and loss of lateral 
(unilateral) spine motion in a standing position; 40 percent 
rating is warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space; a 40 percent rating is also warranted if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion.  Pursuant to the 
provisions of Diagnostic Code 5293, a 40 percent rating is 
warranted for severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  

The veteran asserts that he experiences constant low back 
pain which is, in addition, of such severity that he is 
obliged to take pain relief medication.  He also states that 
he experiences spasm involving his low back musculature, in 
response to which he takes muscle relaxants.  In this regard, 
when examined by VA in February 1995, the veteran related 
having experienced periodic low back pain since his 
separation from service.  Findings on physical examination 
included an absence of paravertebral muscle spasm, no 
postural abnormality and no fixed deformity.  The veteran 
exhibited an ability to flex and extend the lumbar segment of 
his spine to 90 and 35 degrees, respectively, with no pain on 
motion.  Pertinent X-ray examination revealed minimal 
arthritis.  When examined by VA on two occasions in July 
1995, the collective findings included spasm involving the 
lumbar spine musculature, and optimum lumbar flexion and 
extension demonstrated to 75 and 20 degrees, respectively; 
there was "pain on extension".

Most recently, when examined by VA in February 1998, the 
veteran alluded to experiencing longstanding "back pain" 
with occasional "flareups" if he engaged in repetitive 
bending or lifting.  The veteran was noted not to then (i.e., 
in February 1998) be taking any medication.  On physical 
examination, the veteran exhibited an ability to flex the 
lumbar segment of his spine to 80 degrees and laterally bend 
to 20 degrees, with pain on motion "extremes".  

In considering the veteran's claim for an increased rating 
for his service-connected low back disability, the Board has 
no reason to dispute his above-stated contentions relative to 
experiencing low back pain and spasm in the related 
musculature.  Notwithstanding the foregoing consideration, 
however, the Board is of the opinion, given the reasoning 
advanced hereinbelow, that an increased disability rating for 
his low back disability is not in order.  In this regard, the 
Board would observe that while the spasm involving the 
veteran's low back musculature shown when he was examined by 
VA in July 1995 is, assuming it is motion-related, 
representative of pertinent impairment warranting a 20 
percent rating (the veteran's present pertinent evaluation), 
he is shown (inasmuch as he was free of any postural 
abnormality on the February 1995 VA examination) to be free 
of either any loss of lateral spine motion in a standing 
position or the listing of the whole spine to the opposite 
side, the latter (if shown) being otherwise indicative of 
pertinent disablement warranting a 40 percent rating.  In 
addition, given his demonstrated ability to flex the lumbar 
segment of his spine to 75 and 80 degrees on the July 1995 
and February 1998 VA examinations, respectively, the veteran 
clearly does not have the requisite "marked limitation of 
forward bending in a standing position" characteristic of 
disability warranting a 40 percent rating under Diagnostic 
Code 5295 or, further, the necessary "severe" restriction 
in lumbar motion (even considering that lumbar flexion was 
limited to 20 degrees in July 1995) required for a 40 percent 
rating in accordance with 38 C.F.R. Part 4, Diagnostic Code 
5292 (1998).  Further, notwithstanding that the veteran has 
minimal arthritis in his lumbar spine, such consideration is 
insufficient to independently warrant a 40 percent rating 
under Code 5295 inasmuch as he is not shown to have any 
abnormal mobility on forced motion.  Finally, without 
evidence that the veteran presently has lumbar disc disease 
(while some disc space "narrowing" was evident on X-ray 
examination performed in February 1995, the veteran's disc 
spaces were "normal" on pertinent X-ray examination 
performed by VA in February 1998), any notion of awarding a 
40 percent rating pursuant to the above-stated provisions of 
Diagnostic Code 5293 is clearly not tenable.  In view of the 
foregoing observations, then, the Board concludes that an 
increased rating for the veteran's service-connected low back 
disability is not in order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the low back, including general 
functional loss, weakened movement, excess fatigability and 
loss of functional ability, within the purview of 38 C.F.R. 
§ 4.40, specifically traceable to pain on use.  However, the 
Board finds it noteworthy that, on the occasion of his 
examination by VA in July 1995, the veteran was noted to 
manifest "[o]bjective" motion-related pain only on the 
lumbar extension excursion and, further, pain was present 
only on motion 'extremes' on the February 1998 VA 
examination.  In addition, when examined by VA in February 
1998 (on which occasion, moreover, the veteran indicated that 
he was not taking any medication for pertinent pain relief), 
the veteran indicated that, despite activity-related 
'flareups' of discomfort, he was able to do his (as recorded 
by the examiner) "normal daily job".  The foregoing 
considerations, in the Board's view, militate persuasively 
against the existence of sufficient disablement, relative to 
the veteran's low back, as to warrant the assignment of a 
higher disability rating predicated on either 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  Finally, while the Board has 
also given consideration to the above-stated provisions of 
38 C.F.R. § 4.7, the record does not show that the actual 
manifestations of service-connected disablement, relative to 
the veteran's low back, more closely approximate those 
required for a 40 percent rating than they do the disability 
rating currently assigned.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of this aspect of 
the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 
5295.


ORDER

An increased rating for left knee disability is denied.

An increased rating for low back disability is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


